Motion Denied; Petition for Writ of Mandamus Denied and Memorandum Opinion
filed October 26, 2012.




                                          In The

                      Fourteenth Court of Appeals

                                    NO. 14-12-00948-CV

                   IN RE CHERYL LYNN HOERMANN, Relator


                           ORIGINAL PROCEEDING
                             WRIT OF MANDAMUS
                      On Appeal from the County Court at Law
                            Washington County, Texas
                         Trial Court Cause No. CCL-4371

                             MEMORANDUM OPINION

       On October 15, 2012, relator Cheryl Lynn Hoermann, filed a petition for writ of
mandamus in this Court. See Tex. Gov’t Code Ann. §22.221 (Vernon 2004); see also
Tex. R. App. P. 52. In the petition, relator asks this Court to compel the Honorable Judge
Matthew Reue, presiding judge of the County Court at Law of Washington County, to
vacate his order signed September 4, 2012, denying her motion to dismiss the third-party
intervention filed by Boyd Howsley. Relator also filed a motion to stay proceedings in
the trial court during pendency of this proceeding.
       Relator has not established that she is entitled to relief. Accordingly, we deny
relator’s petition for writ of mandamus and motion for stay.



                                                 PER CURIAM



Panel consists of Justices Frost, Christopher, Jamison.




                                             2